DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Status of Application
Claims 1, 5-10, 21 and 22 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 8/4/2022 regarding the rejection of claims 1, 5-10, 12, 21 and 22 made by the Examiner under 35 USC 103(a) over DePaula et al. (US 2008/0226688) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/4/2022. 
In regards to the 103(a) rejection, Applicant asserts the following:
A)  DePaula states that the favorable handling characteristics of their putty are due to the narrow range of the percentage of glass weight in the composition and carrier. It cannot be stated that it would be obvious to change the relative components because many factors are in play such as effective amount of bioglass.
In response to A, DePaula teaches that their composition is a “moldable and shapeable putty” (see [0001]) and that the putty “permits the surgeon to shape the composition to exactly fir the surgical defect” (see [0035]). As to the manipulation of the range taught by DePaula, this is well within the purview of an ordinarily skilled person to manipulate. MPEP 2144.05(II)(A) states that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. As Applicant has not demonstrated the criticality of the claimed range over that described by the prior art, there is no reason to reasonably expect a difference in outcome. Regarding the closeness of the claimed and prior art ranges, it is also important to remember that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Here, in the instant case the proportions are so close, e.g. 50-60% bioactive glass as claimed compared to 68-76% of DePaula, that one would expect similar outcomes and properties absent some evidence otherwise. Applicant’s arguments are not found persuasive. 

Maintained Rejections, of Record (claims 1, 6-10, 21 and 22) 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10, 12, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DePaula (US 2008/0226688; of record).
DePaula provides a sterile formable implant composition in the form of a putty or gel (see [0005, 0018]) (see instant claims 1, 5 and 12) comprising a bioactive glass, such as 45s5 (see [0037]) (see instant claims 1, 6-10, 21 and 22), in an amount of from between 68-76% and a carrier comprising a mixture of glycerol and polyethylene glycol (polyethylene glycol 2000; see [0044]) (see instant claims 1, 6-10, 21 and 22)  from 24-32% by weight with the ratio of glycerol to polyethylene glycol ranging from about 45:55 to about 65:35 (see abstract) which equates to 10.8-20.8% of glycerol and 8.4-17.6% polyethylene glycol. An exemplified bioactive glass is 45s5 bioactive glass (see [0037]) (see instant claim 6-10).  It is understood that the composition of DePaula is closed to these three components and thus would equal 100% by weight the whole of the composition (see instant claim 22). 
The only difference between DePaul and the instant claims is that Depaula fails to teach the amounts of bioactive glass, glycerol and polyethylene glycol being present in an amount of, for example, 53-57%, 18-22% and 23-27% by weight, respectively. However, the amounts taught by DePaula substantially overlap (e.g. glycerol) or as sufficiently close to the amounts being claimed (e.g. bioactive glass, polyethylene glycol) and are, therefore, considered obvious. See MPEP 2144.05(I).  Consistent with this reasoning, it would have been obvious to have selected various concentrations of bioactive glass, glycerol and polyethylene glycol in concentrations taught within the claimed ranges with a reasonable expectation for success in arriving a putty material capable of treating bone defects.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611